Concurring Opinion.
Reinhard, J.
I concur in the result, but think the judgment ought to be reversed on the evidence also. In my judgment, there is no evidence tending to show any knowledge of the unsafe condition of the tree. It is not shown at what particular time Dr. Washburne discovered that the tree had been scorched, nor does it appear that he knew the extent to which it had been injured. It was the duty of the appellee to prove knowledge of the defective condition, in the city.
Filed May 23, 1893.